 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   801 I Street,3rd floor
     Sacramento, California 95814-2512
 3   heather_williams@fd.org
     Telephone: (916) 498.5700
 4
 5
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                  )
 9                                              )     Case № 2:19-cr-00107-KJM
                      Plaintiff,                )
10                                              )          APPLICATION AND ORDER FOR
             vs.                                )             APPOINTMENT OF CJA
11                                              )              LEARNED COUNSEL –
     RONALD YANDELL (1),                        )           POTENTIAL DEATH PENALTY
12                                              )                PROSECUTIONS
                      Defendant.                )
13                                              )
14          The Federal Defender – California Eastern, in its roles as a member of the CJA Panel
15   Selection Committee and finding appointed counsel for individuals requiring legal consultation
16   and representation, pursuant to 18 U.S.C. §§ 3005, 3006A, and 3599`, requests this Court
17   appoint counsel for RONALD YANDELL and recommends appointment of Nathan Chambers, 303
18   16th Street, Suite 200, Denver, CO 80202, (303) 825.2222,
19   nchambers@nathanchamberslaw.com as CJA Learned Counsel in the law applicable to
20   capital cases, as co-counsel to CJA appointed Panel Lawyer Peter Kmeto, as follows:
21          Given the seriousness of the possible death sentence to RONALD YANDELL’s charges, it is
22   important for to have representation and counsel as soon as possible, even pre-indictment. In a
23   possible death penalty case, a defendant must have two counsel. We request Mr. Chambers’
24   appointment here be effective nunc pro tunc to June 29, 2019 when Death Penalty Resource
25   Counsel discussed his potential representation with him.
26   Dated: July 17, 2019
27                                                  HEATHER E. WILLIAMS
28                                                  Federal Defender

     InU.S.
        re: v.
            Luis Reynaldo
               Ronald YandellReyes Castillo          -1-           Application and [Proposed] Order for
                                                                          Appointment of CJA Counsel
 1
                                                ORDER
 2
 3          Having satisfied the Court that the defendant is financially unable to retain counsel, the
 4   Court hereby appoints Nathan Chambers as learned counsel, pursuant to 18 U.S.C. §§ 3005,
 5   3006A and 3599. Said appointment is effective nunc pro tunc to June 29, 2019.
 6   Dated: August 5, 2019.
 7
 8
                                                     UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     InU.S.
        re: v.
            Luis Reynaldo
               Ronald YandellReyes Castillo          -2-             Application and [Proposed] Order for
                                                                            Appointment of CJA Counsel
